Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 361 Dated Monday, March 30, 2015 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FWA0 [] 100% 1.900% [] Fixed 3.000% MONTHLY 04/15/2026 05/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
